Title: To John Adams from Richard Cranch, 10 February 1795
From: Cranch, Richard
To: Adams, John



Dear Brother
Quincy Feby. 10th. 1795.

The enclosed Letter to the Honble: Mr. Brown a Senator from Kentucky, I would ask the favr. of you to deliver to him: It is about the late Mr. Thos. Perkins’s affairs, who died at Kentucky. I have desired Mr Brown to inform me (when he has Leisure for it) what is become of the Lands that were located to Mr Perkins, and whether or not there is any Estate of his remaining for his Heirs. I am in some degree interested, as I supply’d him to some amount when he first went to Kentucky, for which he engaged to interest me in a part of the Lands that should be located to him. The Honble: Harry Innes Esqr. (then Attorney Genl. of the District of Kentucky) informed me, by Letter of March 27th. 1787, that Administration on Mr. Perkins’s Estate had been granted to him. If you should chance to have any oportunity of helping forward this matter by putting it into such a train as might produce the desir’d Information, I should thank you for attending to it. I am, with all the Sentiments that of Affection and Esteem that moral and intellectual Worth demand, your obliged Brother.

Richard Cranch.P:S. Your Mother and Mrs. Adams, with the rest of our Connections are well. Mrs. Adams has recd Letters from your Sons in Holland of the 13th. of Decr., but I have not seen them. Your Sons were well, and Holland not taken.
